Case 3:20-cv-00456-JAG Document 30 Filed 08/17/21 Page 1 of 1 PagelD# 146

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

MARQUITA R. F.,
Plaintiff,

V. CIVIL NO. 3:20cv456 (JAG)

KILOLO KIJAKAZI,
Acting Commissioner of Social Security,
Defendant.

meee ee Oe

 

ORDER
This matter is before the Court on the Report and Recommendation of the Magistrate
Judge entered on July 30, 2021 (Dk. No. 29). The time to file objections has expired and neither
party has objected to the Report and Recommendation. Having considered the matter and
deeming it otherwise proper and just to do so, it is hereby ORDERED:

(Ty The Report and Recommendation of the Magistrate Judge (Dk. No. 29) is
ACCEPTED and ADOPTED as the OPINION of the Court.

(2) Plaintiff's Motion for Summary Judgment (Dk. No. 22) is GRANTED.
(3) Defendant’s Motion for Summary Judgment (Dk. No. 24) is DENIED.

(4) The decision of the Commissioner is VACATED and REMANDED.

(5) This case is CLOSED.

Let the Clerk of the Court send a copy of this Final Order to all counsel of record.

It is so ORDERED.

 

wt (ee

John A. Gibney, Jr. i,
United States District Judge

 

 

Richmond, Vjirginia

Date: 20 Zz

 
